          Case 1:16-cr-00069-NONE-SKO Document 882 Filed 08/18/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KIMBERLY A. SANCHEZ
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                         CASE NO.: 1:16-CR-00069 NONE-SKO
11
                           Plaintiff,                  MOTION TO DISMISS SUPERVISED RELEASE
12                                                     VIOLATION PETITION WITHOUT PREJUDICE
            v.
13
     KEVIN PACKARD,
14
                           Defendant
15

16
            The United States of America, by and through McGREGOR W. SCOTT, United States Attorney,
17
     and KIMBERLY A. SANCHEZ, Assistant United States Attorney, hereby files this motion to dismiss
18
     the supervised release violation petition underlying the warrant issued on (Document No. 875) without
19
     prejudice.
20
      Dated: August 18, 2020                              MCGREGOR W. SCOTT
21                                                        United States Attorney

22
                                                     By: /s/ Kimberly A. Sanchez
23                                                       KIMBERLY A. SANCHEZ
                                                         Assistant United States Attorney
24

25

26
27

28


      REQUEST TO UNSEAL SEARCH WARRANTS
30
         Case 1:16-cr-00069-NONE-SKO Document 882 Filed 08/18/20 Page 2 of 2

 1

 2
                               IN THE UNITED STATES DISTRICT COURT
 3
                                  EASTERN DISTRICT OF CALIFORNIA
 4

 5   UNITED STATES OF AMERICA,                       CASE NO: 1:16-CR-00069 NONE-SKO

 6                       Plaintiff,                  ORDER DISMISSING THE SUPERVISED
                                                     RELEASE VIOLATION PETITION WITHOUT
 7         v.                                        PREJUDICE
 8   KEVIN PACKARD,

 9                       Defendant

10

11         Upon application of the United States of America,

12         IT IS HEREBY ORDERED that the supervised release petition is dismissed without prejudice.

13 IT IS SO ORDERED.

14
       Dated:    August 18, 2020
15                                                  UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23

24

25

26
27

28


      [PROPOSED] ORDER TO UNSEAL SEARCH WARRANTS
30
